DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2-13, 27 and 28 are pending in the instant invention.  According to the Amendments to the Claims, filed May 17, 2022, claims 2-13, 18, 19, 21 and 22 were amended and claims 1 and 14-26 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/823,195, filed March 25, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on December 1, 2021, is acknowledged: a) Group I - claims 2-13, 27 and 28; and b) substituted pyridine represented by Formula (I) - p. 81, Table 6, compound 16.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 2, 2021.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on September 2, 2021, or the Final Rejection, mailed on January 6, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 17, 2022.
	Thus, a third Office action and prosecution on the merits of claims 2-13, 27 and 28 is contained within.

Reasons for Allowance

	Claims 2-13, 27 and 28 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyridines, as recited in claim 27; and (2) substituted pyridines represented by the Formula (I), as recited in claim 28, respectively.
	Consequently, the limitation on the core of the substituted pyridines represented by the Formula (I) that is not taught or fairly suggested in the prior art is A on the periphery of the pyridine core.  This limitation is present in the recited species of claims 7-12, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 3, the following text of line 2:
Formula II,

	has been deleted and replaced with the following:
---“Formula II:”---

	In claim 4, the following text of line 2:
Formula III,

	has been deleted and replaced with the following:
---“Formula III:”---

	In claim 5, the following text of line 2:
Formula V,

	has been deleted and replaced with the following:
---“Formula V:”---

	In claim 6, the following text of line 3:
Formula X,

	has been deleted and replaced with the following:
---“Formula X:”---

	In claim 7, the following text of line 2:
Table 1,

	has been deleted and replaced with the following:
---“Table 1:”---

	In claim 8, the following text of line 2:
Table 2,

	has been deleted and replaced with the following:
---“Table 2:”---

	In claim 9, the following text of line 2:
Table 3,

	has been deleted and replaced with the following:
---“Table 3:”---

	In claim 10, the following text of line 2:
Table 4,

	has been deleted and replaced with the following:
---“Table 4:”---

	In claim 11, the following text of line 2:
Table 5,

	has been deleted and replaced with the following:
---“Table 5:”---

	In claim 12, the following text of line 2:
Table 6,

	has been deleted and replaced with the following:
---“Table 6:”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the compound of claim 28, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient or carrier.”---

	In claim 27, the following text of line 1:
A compound which is selected from the compounds set forth in the table below,

	has been deleted and replaced with the following:
---“A compound selected from the compounds set forth in the table below:”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:

	A is heterocycloalkyl or heteroaryl, wherein the heterocycloalkyl or heteroaryl is optionally substituted;
	X1 is CR6;
	X2 is CR6;
	X3 is CR7 or N;
	R2 is H, halogen, NO2, CN, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, NR4R5, NR4C(O)R5, NR4S(O)2R5, S(O)2NR4R5, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R3 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C(O)R4, C(O)NR4R5, C(O)OR4, S(O)2R4, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R4 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, CF3, alkyl, C(O)heterocycloalkyl, NHalkyl, N(alkyl)2, NHC(O)alkyl, NHC(O)aryl, NHC(O)heteroaryl, OH, Oalkyl, =O, C3-C8 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R5 is H, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, heterocycloalkyl, aryl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, CF3, alkyl, C(O)heterocycloalkyl, NHalkyl, N(alkyl)2, NHC(O)alkyl, NHC(O)aryl, NHC(O)heteroaryl, OH, Oalkyl, =O, C3-C8 cycloalkyl, heterocycloalkyl, aryl, and heteroaryl; or
	R4 and R5, taken together with the nitrogen atom to which they are attached, form a heterocycloalkyl, wherein the heterocycloalkyl is optionally substituted;
	R6 is H, halogen, NO2, CN, C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, NR4R5, NR4C(O)R5, NR4S(O)2R5, S(O)2NR4R5, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl, wherein the C1-C8 alkyl, arylalkyl, heteroarylalkyl, C2-C8 alkenyl, C2-C8 alkynyl, C3-C8 cycloalkyl, 3- to 8-membered heterocycloalkyl, aryl, or heteroaryl is optionally substituted;
	R7 is H, halogen, C1-C8 alkyl, or OC1-C8 alkyl, wherein the C1-C8 alkyl or OC1-C8 alkyl is optionally substituted;
	R8 is H, C1-C8 alkyl, or OH, wherein the C1-C8 alkyl is optionally substituted;
	R9 is H, C1-C8 alkyl, or OH, wherein the C1-C8 alkyl is optionally substituted; or
	R8 and R9, taken together with the carbon atom to which they are attached, form C(O), a spirocyclic C3-C8 cycloalkyl, or a spirocyclic 3- to 8-membered heterocycloalkyl;
	R10 is H, halogen, or C1-C8 alkyl, wherein the C1-C8 alkyl is optionally substituted;
	R11 is H, halogen, or C1-C8 alkyl, wherein the C1-C8 alkyl is optionally substituted; and
	n is 0, 1, or 2;

	wherein each optionally substituted group of A, R2, R3, the heterocycloalkyl formed by R4 and R5, R6, R7, R8, R9, R10, and R11 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of D, F, Cl, Br, I, CN, NO2, C1-C12 alkyl, C1-C12 haloalkyl, C2-C12 alkenyl, C2-C12 haloalkenyl, C2-C12 alkynyl, C2-C12 haloalkynyl, NH2, NHC(O)OC(CH3)3, NHC(O)OCH2Ph, NHC(O)OCH2-(9-fluorenyl), N3, OH, Oalkyl, OCH2OCH3, OC(O)CH3, OC(O)CH2Ph, OSi(CH3)3, OSi(CH2CH3)3, Salkyl, and C3-C12 halocycloalkyl.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edgar W. Harlan (Reg. No. 42,632) on May 23, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624